Roe, C.J. This cause coming on to be heard on the joint stipulation of the parties and the Court being fully advised in the premises; This claim arises out of services performed by Claimant for the Capital Development Board in the Addison Specialized Living Center construction project during the years 1976, 1977, 1978, 1979 and 1980. Claimant performed its services in accordance with its contract with the Capital Development Board on this project. Claimant was damaged as a result of delays in the project which were not attributable to any act of the Claimant, but were attributable to acts or omissions of the Capital Development Board. The Respondent has investigated the damages herein claimed, and both parties agree that the Claimant was damaged in the amount of $26,377.00. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims arising out of the contract which is the subject of this claim, the sum of $26,377.00 (twenty six thousand, three hundred seventy-seven dollars and no cents).